Case 3:19-cr-00029-GMG-RWT Document 52 Filed 10/03/19 Page 1 of 3 PageID #: 181




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                Plaintiff,

 v.                                                  Criminal Action No. 3:19CR29

 MICHAEL KENNEDY,

                Defendant.

              ORDER APPOINTING CJA PANEL ATTORNEY AS COUNSEL

        Defendant submitted his CJA-23 and, upon review thereof, is found to be indigent and

 entitled to the appointment of counsel pursuant to the provisions of 18 U.S.C. §3006A(a).

        Accordingly, pursuant to the provisions of 18 U.S.C. §3006A(b) and the Amended Plan For

 Implementing The Criminal Justice Act of 1964, As Amended, 18 U.S.C. §3006A(IV)((A),(B),(C),

 and (D)1, Craig Manford of P.O. Box 3021, Martinsburg, West Virginia 25401, Telephone No.(304)

 263-5698, is hereby appointed to represent the defendant in this action from the date of the entry

 of this order to conclusion as defined under 18 U.S.C.§ 3006A(c).

        Appointed counsel shall in no event submit a voucher or vouchers claiming payment for

 fees and expenses2 which exceed in the aggregate the maximum amounts set for this particular case

 by the provisions of 18 U.S.C. §3006A(d)(2)and/or (e)(2)3 unless counsel, prior to incurring any



        1
          CJA Plan adopted by the Judges of the United States District Court for the Northern
 District of West Virginia by order dated Oct 31, 2017.
        2
         “Fees and Expenses” means attorney fees and related expenses of the attorney under the
 provisions of 18 U.S.C. §3006A(d)(1) and (2) and 18 U.S.C. §3006A(e)(1), (2), and (3).
        3
       See Judiciary Guide, Vol. 7, Part A, Ch. 2, Sec 230.23.20 Current Attorney Case
 Compensation Maximums
Case 3:19-cr-00029-GMG-RWT Document 52 Filed 10/03/19 Page 2 of 3 PageID #: 182




 such fee or expense, first obtains an order of the District Judge or the United States Magistrate Judge

 [ if the services were rendered in connection with this action which was disposed of entirely before

 the Magistrate Judge], finding the within action justified such excess fees and expenses in accord

 with 18 U.S.C. §3006A(d)(3) and/or (e)(3) and approving fees and expenses in excess of the

 maximum. Counsel’s request for such an order must provdie the Court with an estimate as to the

 total amount of compensation counsel might ultimately request.

        CJA appointed counsel is hereby notified that the aggregate attorneys fees and expenses shall

 be reasonable but not exceed the maximum amounts prescribed by 18 U.S.C. §3006A(d)(1) and (2)

 unless counsel should first obtain an order of the Court, approved by the Chief Judge of the Fourth

 Circuit Court of Appeals in accord with the provisions of 18 U.S.C. §3006A(d)(3).

        CJA appointed counsel is further notified that he or she shall not commit payment for the

 services and expenses of or retain the services of any investigative, expert, or other services, the

 costs of which exceed that authorized by 18 U.S.C. §3006A(e)(2)(A) unless counsel first obtains an

 order of the Court approving such expenditures. In the event counsel obtains a prior court order

 approving payment for the services and expenses of or retention of services of any investigative,

 expert, or other services, the costs of which will exceed that authorized by 18 U.S.C.

 §3006A(e)(2)(A) but not exceed the amount set in 18 U.S.C. §3006A(e)(3), prior to committing

 payment for the services and expenses of or retaining the services of any investigative, expert, or

 other services, the costs of which exceed that authorized by 18 U.S.C. §3006A(e)(3), counsel shall

 obtain an order from the Court approved by the Chief Judge of the Fourth Circuit Court of Appeals

 authorizing such services and related costs.

        CJA appointed counsel is notified that absent strict compliance with prior approval

 requirements of 18 U.S.C. §3006A, the risk for payment of attorneys fees, attorneys expenses and
Case 3:19-cr-00029-GMG-RWT Document 52 Filed 10/03/19 Page 3 of 3 PageID #: 183




 the fees and costs of investigative, expert and other services which exceed the statutory pre-approval

 maxima is solely borne by the CJA court appointed counsel.

         It is appointed counsel’s sole responsibility to maintain adequate records and keep track of

 his or her hours and expenses such that they do not exceed the maximum allowed by law for the

 case.

         The Clerk is directed to forward a copy of this Order to the defendant, the Office of the

 Federal Public Defender, CJA panel counsel herein appointed to represent Defendant, United States

 Attorney, United States Probation, and the United States Marshal’s Office.

         It is so ORDERED.

         Dated: __10-3-2019____
